      Case 3:20-cr-00631-X Document 40 Filed 08/19/21                 Page 1 of 7 PageID 81



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

UNITED STATES OF AMERICA                       §
                                               §
                                               §      Criminal Action No.
vs.                                            §      3:20-CR-631-X (01)
                                               §
JOSE RODOLFO PENA, JR.                         §

                 MEMORANDUM OPINION AND ORDER OF DETENTION

       By Order Accepting Report and Recommendation of the United States Magistrate Judge

Concerning Plea of Guilty, filed July 30, 2021 (doc. 37), this matter has been referred for a hearing

to determine whether it has been clearly shown that there are exceptional circumstances under 18

U.S.C. § 3145(c) why the defendant should not be detained under 18 U.S.C. § 3143(a)(2), and whether

it has been shown by clear and convincing evidence that the defendant is likely to flee or pose a danger

to any other person in the community if released under 18 U.S.C. § 3142(b) or (c).

       Jose Rodolfo Pena, Jr. (Defendant) appeared in person and through counsel for a hearing on

August 19, 2021. After consideration of the filings, evidence, testimony, oral argument, and

applicable law, the Court finds that exceptional reasons have not been shown, and Defendant is

ordered detained.

                                        I. BACKGROUND

       Defendant was charged by complaint dated December 15, 2020, with conspiracy to possess

with intent to distribute methamphetamine in violation of 21 U.S.C. § 846. (See doc. 1.) He was

arrested and made his initial appearance in this district on December 16, 2020, and after a detention

hearing, he was released on conditions of pretrial release on December 21, 2020. (See docs. 3, 6, 14,

16, 17.) Defendant was indicted on December 29, 2020, for conspiracy to possess and possession with

intent to distribute methamphetamine in violation of 21 U.S.C. §§ 846, 841. (See doc. 20.)
     Case 3:20-cr-00631-X Document 40 Filed 08/19/21                  Page 2 of 7 PageID 82



       On April 9, 2021, the parties filed a plea agreement in which Defendant agreed to waive his

rights and to plead guilty to the possession count. (See doc. 29.) On July 15, 2021, Defendant

appeared and entered his plea of guilty before a U.S. Magistrate Judge, who recommended that the

guilty plea be accepted. (See docs. 34, 35.) The recommendation provided notice that upon

conviction, Defendant was subject to the mandatory detention provisions of 18 U.S.C. § 3143(a)(2),

unless the Court made certain findings. (See doc. 35.) The Court accepted the recommendation on

July 30, 2021, and referred the matter for hearing and determination of whether Defendant had made

the necessary showing to support the findings required for continued release. (See doc. 37.)

       It is undisputed that Defendant has been fully compliant with his conditions of pretrial release.

At the hearing, Defendant argued that exceptional reasons why he should not be detained exist because

of his compliance with his conditions of release and his need to work to provide for his family.

                                          II. ANALYSIS

       Section 3143(a)(2) of Title 18 mandates the detention of persons who have been found guilty

of certain offenses and who are awaiting imposition or execution of sentence, except in certain limited

circumstances. It provides:

       (2) The judicial officer shall order that a person who has been found guilty of an offense in a
       case described in subparagraph (A), (B), or (C) of subsection (f)(1) of section 3142 and is
       awaiting imposition or execution of sentence be detained unless--

               (A)(i) the judicial officer finds there is a substantial likelihood that a motion for
               acquittal or new trial will be granted; or

               (ii) an attorney for the Government has recommended that no sentence of
               imprisonment be imposed on the person; and

               (B) the judicial officer finds by clear and convincing evidence that the person is not
               likely to flee or pose a danger to any other person or the community.

18 U.S.C. § 3143(a)(2). In addition, § 3145(c) provides that a person subject to mandatory detention

                                                  2
      Case 3:20-cr-00631-X Document 40 Filed 08/19/21                             Page 3 of 7 PageID 83



under this section may also be ordered released if the person meets the conditions of release in §

3143(a)(1)1 and it is clearly shown that there are exceptional reasons why the person’s detention would

not be appropriate. See 18 U.S.C. § 3145(c); see also U.S. v. Rothenbach, 170 F.3d 183 (5th Cir.

1999) (per curiam).2

         The offenses listed in § 3143(a)(2) for which detention is mandatory at this stage of the

proceedings described in § 3142(f)(1)(A)-(C) include crimes of violence, crimes with a life sentence,

and drug offenses for which a maximum term of imprisonment of ten years or more is prescribed in

the Controlled Substances Act, 21 U.S.C. 801 et seq. In this case, Defendant has been found guilty

of a drug offense that falls within the ambit of § 3142(f)(1)(C) because it is subject to a maximum term

of imprisonment of ten years or more. Accordingly, his detention pending sentencing is mandatory

unless he makes the showings required under § 3143(a)(2) or § 3145(c).

         The Court initially finds that Defendant has made the required showing by clear and

convincing evidence that he is neither a flight risk or a danger. The Government does not dispute that

Defendant has fully complied with his conditions of release. Defendant therefore meets the

requirement for release while awaiting sentencing under § 3143(a)(1).

         Although the Fifth Circuit Court of Appeals has not defined “exceptional circumstances” for

         1
          Section 3143 (a)(1) states:

                  Except as provided in paragraph (2), the judicial officer shall order that a person who has been found
                  guilty of an offense and who is awaiting imposition or execution of sentence, other than a person for
                  whom the applicable guideline promulgated pursuant to 28 U.S.C. 994 does not recommend a term
                  of imprisonment, be detained, unless the judicial officer finds by clear and convincing evidence that
                  the person is not likely to flee or pose a danger to the safety of any other person or the community if
                  released under section 3142(b) or (c). If the judicial officer makes such a finding, such judicial
                  officer shall order the release of the person in accordance with section 3142(b) or (c).
         2
           In U.S. v. Carr, 947 F.2d 1239, 1240-41 (5th Cir. 1991), the Fifth Circuit explained that the “exceptional
reasons” provision “was added to § 3145(c) with the mandatory detention provisions of § 3143(a)(2) and (b)(2) and
was apparently designed to provide an avenue for exceptional discretionary relief from those provisions”. This
provision therefore also applies to the initial determination of whether detention is mandatory under § 3143(a)(2)
despite its inclusion in a section generally covering appeals.

                                                           3
     Case 3:20-cr-00631-X Document 40 Filed 08/19/21                  Page 4 of 7 PageID 84



purposes of this statute, the Second Circuit has described it as “a unique combination of circumstances

giving rise to situations that are out of the ordinary”, United States v. DiSomma, 951 F.2d 494, 497

(2d Cir. 1991). The Eighth Circuit has explained that “‘exceptional’ means ‘clearly out of the

ordinary, uncommon, or rare.’” United States v. Little, 485 F.3d 1210, 1211 (8th Cir. 2007) (citation

omitted). District courts in this circuit have noted a variety of circumstances that do not rise to the

level of exceptional. See U.S. v. Cyrus, No. 10-0228-04, 2010 WL 5437247, *1-2 (W.D. La. Dec. 27,

2010) (need to attend to “secure his home and attend to other personal matters” were not exceptional

reasons justifying release pending sentencing); U.S. v. Douglas, 824 F. Supp. 98, 99-100 (N.D.

Tex.1993) (defendant’s cooperation with the government that subjected him to potential retaliation

by co-defendants and his attempts at rehabilitation did not constitute exceptional reasons).

       Defendant’s continued compliance with his conditions of release, while commendable, does

not rise to the level of exceptional circumstances or take this case outside of the ordinary case. See

United States v. Wright, No. 3:16-CR-373-M, 2018 WL 1899289, *4 (N.D. Tex. Apr. 19, 2018) (“a

defendant who is compliant with his release conditions and doing everything that [he] should is–

however commendable– not so out of the ordinary” or exceptional); United States v. Perez, No. 3:18-

CR-128-N, 2018 WL 6436439, *5 (N.D. Tex. Dec. 7, 2018) (compliance with conditions of release

is commendable but not out of the ordinary); United States v. Phounesavath, No. 3:16-CR-474-N,

2017 WL 2572776, at *4 (N.D. Tex. June 14, 2017) (compliance with conditions of release is not out

of the ordinary or “exceptional”); U.S. v. Norris, No. 15-68, 2016 WL 5070254, *3 (E.D. La. Sept.

20, 2016) (compliance with conditions of release was not exceptional for purposes of § 3145(c)).

       As for his family, courts in this circuit have found that the need to care for and prepare family

members for a defendant’s absence and to work is not exceptional. See Wright, 2018 WL 1899289,


                                                  4
     Case 3:20-cr-00631-X Document 40 Filed 08/19/21                     Page 5 of 7 PageID 85



*4 (citing numerous cases for the proposition that caring for children and maintaining employment

are not exceptional); U.S. v. Posada, 109 F. Supp. 3d 911, 913-16 (W.D. Tex. 2015) (finding that

desire to make arrangements for family member and manage personal affairs did not constitute

“exceptional reasons” even though the government did not oppose release and the defendant had

complied with all pretrial release terms); U.S. v. Landry, No. 15-32-JWD-SCR, 2016 WL 5202458,

*2-4 (M.D. La. Sept. 4, 2016) (need to care for family was not an “exceptional reason”); U.S. v.

Dempsey, No. 91-098, 1991 WL 255382, *1-2 (E.D. La. Nov. 19, 1991) (poor health, emotional and

mental problems, and need to properly prepare his business and his family for his long absence were

not exceptional circumstances); U.S. v. Scott, No. 1:95-CR-80-1, 1995 WL 723752, *1-2 (E.D. Tex.

Nov. 22, 1995) (need to assist parent was a purely personal reason that was no more exceptional than

those routinely rejected by courts).

        Likewise, courts in other circuits have generally found that the need to care for a family

member does not rise to the level of exceptional circumstances. See United States v. Velarde, 555 F.

App’x 840, 841 (10th Cir. 2014) (personal reasons such as caring for a family or gainful employment

are not exceptional) (quoting United States v. Miller, 568 F. Supp. 2d 764, 774 (E.D. Ky. 2008)

(collecting cases)); United States v. Nickell, 512 F. App’x 660, 661 (8th Cir. 2013) (taking care of

children and remaining gainfully employed did not constitute exceptional reasons); United States v.

Lippold, 175 F. Supp. 2d 537, 540 (S.D.N.Y. 2001) (noting that although the need to care for a child

could constitute exceptional circumstances in combination with other factors, the defendant had not

made the requisite showing despite child’s medical issues); U.S. v. Varney, No. 12-09-ART-HAI-(1),

2013 WL 2406256, at *4 (E.D. Ky. May 31, 2013) (finding that the defendant’s chronic medical

conditions and his status as his seriously ill wife’s sole caretaker did not rise to the level of exceptional


                                                     5
     Case 3:20-cr-00631-X Document 40 Filed 08/19/21                  Page 6 of 7 PageID 86



circumstances); United States v. Taliaferro, 779 F.Supp. 836, 838 (E.D.Va.1992) (finding difficult

pregnancy of teenage daughter insufficient).

       Those courts which have found that the need to care for a family member rises to the level of

exceptional circumstances have done so where the defendant has shown that there is a specific need

for the defendant’s assistance. See United States v. Brown, 2019 WL 4139402, at * (N.D. Tex. Aug.

30, 2019) (the defendant’s step-mother, who was the caregiver for defendant’s son, had recently been

diagnosed with cancer and was undergoing chemotherapy, and defendant was the only other person

available to care for her son, and the defendant was eligible for probation); United States v. Franklin,

843 F. Supp. 2d 620, 622-23 (W.D.N.C. 2012) (6'1" 240-pound child with special needs reacted

violently to family members other than the defendant, who was his father and caretaker, and the

government did not object to finding of exceptional circumstances); United States v. Hooks, 330 F.

Supp. 2d 1311, 1313 (M.D. Ala. 2004) (defendant was a single mother who needed to make

arrangements for care of her three children during her incarceration); United States v. Rentas, 2009

WL 3444943 (S.D.N.Y. 2009) (special needs child was unusually dependant on defendant parent).

Defendant has not made this showing.

       Based on the weight of authority, the Court cannot find that Defendant has shown exceptional

circumstances justifying continued release in this case based on his desire to provide for his family

prior to his sentencing.

                                        III. CONCLUSION

       Defendant did not meet his burden to clearly show exceptional reasons why he should not be

detained pending sentencing. The Court therefore cannot make the required findings to support

release pending sentencing, and the motion for continued pretrial release is denied.


                                                   6
     Case 3:20-cr-00631-X Document 40 Filed 08/19/21               Page 7 of 7 PageID 87



       It is therefore ORDERED that Defendant be, and he is hereby, committed to the custody of the

Attorney General and United States Marshal for further proceedings.

       It is ORDERED that Defendant, while being so held, be afforded reasonable opportunity for

private consultation with counsel.

       Signed this 19th day of August, 2021.



                                                     ___________________________________
                                                     IRMA CARRILLO RAMIREZ
                                                     UNITED STATES MAGISTRATE JUDGE




                                                7
